                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    JERRY ANDERSON,

                Plaintiff                       Case No. 2:17-12676
                                                District Judge Victoria A. Roberts
    v.                                          Magistrate Judge Anthony P. Patti

    COLTER FURST,
    MICHAEL THOMAS, and
    NATHAN ELLIS

           Defendants.
___________________________________/


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
           MOTIONS TO COMPEL DISCOVERY (DEs 58, 60, 65)
I.       Introduction

         Plaintiff, a state prisoner who is proceeding in forma pauperis, brings this

prisoner civil rights lawsuit against three defendants, Colter Furst, Michael

Thomas and Nathan Ellis, all Michigan State Police Troopers, alleging they

violated his rights under the Fourth Amendment by using excessive force during

his arrest on September 4, 2015. (DE 1.) He seeks injunctive and declaratory

relief, in addition to compensatory and punitive damages. (Id.)

         Plaintiff brings three motions to compel discovery pursuant to Fed. R. Civ.

P. 37(a). (DEs 58, 60, 65.) For the reasons that follow, those motions are

GRANTED IN PART AND DENIED IN PART.

                                            1
 
II.   Instant Motions to Compel

       A.      Plaintiff’s motions to compel

               1.      Motion to compel responses to second requests for
                       production of documents (DE 58)

      On October 15, 2018, Plaintiff filed a motion to compel discovery, seeking

to compel Defendants’ responses to his second request for production of

documents, which seeks:

         (1)        Police officers’ history in department (including incidents of
                    civilian complaints, discipline, use of force,
                    commendations).

         (2)        Work product of investigative units like internal affairs,
                    reports, data bases, statistics.

         (3)        List of all relevant physical evidence seized, viewed, or
                    photographed.

         (4)        Reports of radio calls concerning incident.

         (5)        Mug shots/photos of Plaintiff.

         (6)        The report of damage done to trooper initiated collisions.

         (7)        Information concerning the practice of the execution of
                    search warrants and warrantless searches.

         (8)        Arrest records of defendants (when they have been arrested).

(DE 58 at 7.) Plaintiff complains that Defendants have not produced any

documents in response to Request Nos. 1-3 and 6-8, and have provided “evasive”

responses to Request Nos. 4 and 5. (Id.) He also seeks an order that Defendants


                                              2
 
pay $700 each, for a total of $2100, “as a penalty for non[-]cooperative behavior

and as a deterrent for such behavior.” (Id.)

                2.      Motion to compel responses to third request for production
                        of documents (DE 60)

      Plaintiff also filed a second motion to compel on October 15, 2018, seeking

to compel Defendants’ responses to his third request for production of documents,

which seeks:

          (1)        The full unedited copy of both audio and video of the dash
                     cam footage from MSP vehicles #3553 and #3528 incident
                     no. 035-0010408-15(51).

          (2)        Color pictures printed on plain white paper of the damage
                     done to the suspect vehicle and the damage done to the
                     troopers[’] vehicle Incident No 035-0010408-15(51).

          (3)        A list of any other troopers’ vehicles that were involved in
                     this incident that have not been listed, including those who
                     have not made reports.

(DE 60 at 7.) Plaintiff states in his motion that Defendants have produced 379

pages of documents, but: (1) have not yet produced videos/audios in response to

Request No. 1; (2) produced only black and white, but not color pictures, in

response to Request No. 2; and (3) have not provided any documents in response to

Request No. 3. (Id. at 3.) Plaintiff also seeks an order that Defendants pay $1000

each, for a total of $3000, “as a penalty for maliciously vexing the plaintiffs [sic]

discovery process in having to obtain this order” and “as a future deterrent to

defendants non[-]cooperative behavior and their fraudulent activities.” (Id. at 4.)
                                              3
 
Plaintiff also filed a “supplement” to his motion on October 29, 2018, asserting

that Defendants still had not provided additional responses to the requests for

production. (DE 64.)

                             3.             Motion to compel responses to first, second, and third sets
                                            of interrogatories (DE 65)

              On October 29, 2018, Plaintiff filed another motion to compel, seeking to

compel Defendants’ responses to Plaintiff’s first, second and third sets of

interrogatories to Defendants Furst, Ellis and Thomas, respectfully. (DE 65.)1

Plaintiff asserts that Defendants failed to timely answer any of the interrogatories.

(Id.)

              B.             Defendants’ single response

              A respondent opposing a motion must file a response, including a brief and

supporting documents then available.” E.D. Mich. LR 7.1(c)(1). Furthermore,

“[a] response to a nondispositive motion must be filed within 14 days after service

of the motion.” E.D. Mich. LR 7.1(e)(2)(B). Thus, Defendants’ responses to

Plaintiff’s two October 15, 2018 motions to compel were due by October 29, 2018,

and their response to Plaintiff’s October 29, 2018 motion to compel was due by

November 13, 2018. See id.

                                                            
1
  Plaintiff had previously filed a motion to compel Defendants’ responses to these
interrogatories, which was denied on October 15, 2018 as prematurely filed. (DEs
55, 57.) A copy of Plaintiff’s interrogatories is attached to this prior motion. (DE
55 at 3-8.)
                                                                4
 
              Defendants filed one “response to Plaintiff’s motion to compel” on

November 13, 2018 (after receiving an order granting their motion for extension of

time to file a response to DE 60).2 (DE 71; Text-Only order dated 10/30/2018.)

While Defendants requested additional time only “for the Defendants to respond to

Plaintiff’s motion to compel (R. 60)” in their October 30, 2018 motion for

extension, and did not address Plaintiff’s first motion to compel (DE 58) in that

request (DE 67 (emphasis added)), the response they filed on November 13, 2018

appears to address all three of Plaintiff’s then-pending motions to compel (DEs 58,

60 and 65.) (DE 71.) Defendants assert in that response that “[u]ltimately,

interrogatories have been answered and every document, photo, and video in

possession of Defendants regarding this incident have been turned over. There is

nothing left to compel.” (Id.)

              C.             Plaintiff’s reply

              Plaintiff timely filed a reply brief on November 19, 2018. (DE 73.)

Although Plaintiff’s brief is a very poor copy and difficult to read, Plaintiff appears

to argue that Defendants’ response was untimely and that it improperly attempts to

                                                            
2
  The Text-Only Order granting Defendants’ motion for extension of time ordered
that Defendants’ response to DE 60 was due by November 9, 2018. (Text-Only
order dated 10/30/2018). Defendants’ response was filed four days late, on
November 13, 2018. (DE 71.) Defendants acknowledge this late filing in a
footnote—although claiming that the response is only “one business-day late”
(counting the intervening weekend and legal holiday)—but otherwise offer no
explanation for why they failed to meet the required, already extended, deadline.
                                                               5
 
respond to “multiple motions” and thus should be disregarded. Plaintiff also refers

to a declaration he filed on November 7, 2018, in which he states that the videos

produced by Defendants are not the videos he requested, and that none of the

videos produced “had audio as requested.” (DE 70.) In his reply brief, Plaintiff

claims that copies of the videos from patrol cars 3553 and 3528 he requested had

been provided to the “Genesee County APA for review,” and should likewise be

produced here. (Id.)3

III.            Analysis

              A.             Legal Standard

              The Court has broad discretion to determine the scope of discovery. Bush v.

Dictaphone Corp., 161 F.3d 363, 367 (6th Cir. 1998). The scope of discovery,

which permits a party to obtain “any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or

                                                            
3
  Plaintiff also filed a series of “declarations” on December 3 and December 10,
2018, in which he challenges Defendants’ late responses to his first, second and
third interrogatories and the accuracy of a “mug shot” photograph produced. (DEs
74-76, 78.) However, a “declaration,” standing alone, is not a proper response or
reply to a motion. I will consider the declarations for purposes of this order only.
However, if Plaintiff files a similar “declaration” in lieu of a proper pleading or
motion in the future, it will be stricken.
                                                               6
 
expense of the proposed discovery outweighs its likely benefit,” is always subject

to being “limited by court order[,]” and thus, within the sound discretion of the

court. Fed. R. Civ. P. 26(b)(1). Further, discovery is more liberal than even the

trial setting, as Rule 26(b) allows information that “need not be admissible in

evidence” to be discoverable. Id. However, the court must also balance the “right

to discovery with the need to prevent ‘fishing expeditions.’” Conti v. Am. Axle &

Mfg., Inc., 326 F. App’x 900, 907 (6th Cir. 2009) (quoting Bush, 161 F.3d at 367).

Rule 37(a) allows a party to move for an order compelling “an answer, designation,

production, or inspection” if the opposing party has failed to provide a discovery

response. Fed. R. Civ. P. 37(a)(3).

      B.         Plaintiff’s motions to compel are GRANTED IN PART AND
                 DENIED IN PART

      Having generously reviewed all documents filed by the parties, and in an

effort to finally resolve these discovery disputes, Plaintiff’s motions to compel

(DEs 58, 60, 65) are GRANTED IN PART AND DENIED IN PART as follows:

                 1.      Plaintiff’s motion to compel responses to his second
                         requests for production of documents (DE 58)

      Plaintiff’s April 23, 2018 second request for production of documents seeks:

           (1)        Police officers’ history in department (including incidents of
                      civilian complaints, discipline, use of force,
                      commendations).

           (2)        Work product of investigative units like internal affairs,
                      reports, data bases, statistics.
                                                7
 
          (3)   List of all relevant physical evidence seized, viewed, or
                photographed.

          (4)   Reports of radio calls concerning incident.

          (5)   Mug shots/photos of Plaintiff.

          (6)   The report of damage done to trooper initiated collisions.

          (7)   Information concerning the practice of the execution of
                search warrants and warrantless searches.

          (8)   Arrest records of defendants (when they have been arrested).

(DE 58 at 7.) Defendants responded to those requests (apparently timely) on May

24, 2018, and objected to Request Nos. 1-3 and 6-8, stated that any documents

responsive to Request No. 4 “would have been previously provided,” and produced

an OTIS page photo of Plaintiff in response to Request No. 5. (Id. at 8-13.)

Plaintiff states that Defendants subsequently produced “mug shot photos” of

Plaintiff (although he claims that they were altered), but “no other discovery of this

motion has been provided to [P]laintiff.” (DE 78.)

      I find that Defendants timely and properly objected to Request Nos. 2-3, and

6-8. Plaintiff has failed to articulate how this information sought it relevant to his

claims in this lawsuit. I also find that Defendants have adequately responded to

Request Nos. 4 and 5. Accordingly, Plaintiff’s motion to compel responses to

Request Nos. 2-8 is DENIED.



                                           8
 
      However, Plaintiff’s motion to compel response to Request No. 1 is

GRANTED IN PART, and Defendants are ordered to respond and produce only

civilian complaints against them, in their possession, custody or control, that assert

claims of excessive force against them, for the 2008 through 2015 time period, if

any, or affirmatively state that no such responsive documents exist. Defendants

otherwise properly objected to the remainder of Request No. 1.

                2.      Plaintiff’s motion to compel responses to his third request
                        for production of documents (DE 60)

      Plaintiff’s August 24, 2018 third request for production of documents seeks:

          (1)        The full unedited copy of both audio and video of the dash
                     cam footage from MSP vehicles #3553 and #3528 incident
                     no. 035-0010408-15(51).

          (2)        Color pictures printed on plain white paper of the damage
                     done to the suspect vehicle and the damage done to the
                     troopers[’] vehicle Incident No 035-0010408-15(51).

          (3)        A list of any other troopers’ vehicles that were involved in
                     this incident that have not been listed, including those who
                     have not made reports.

(DE 60 at 7.)

      Plaintiff admits that Defendants have produced three videos in response to

Request No. 1, but contend that they are not the videos requested, and that none of

the videos produced includes audio, as requested. (DE 73.) Defendants state that

“there were only three videos saved from the incident and provided to the

undersigned and Plaintiff was provided full copies of the video to view” and that
                                              9
 
“[t]here is nothing left to compel.” (DE 71.) Defendants cannot produce what

they do not have, and the Court recognizes from prior cases that many such videos

do not contain audio. Accordingly, Plaintiff’s motion to compel is DENIED as to

Request No. 1, except that if Defendants have the videos in question, with audio,

they must be produced within 14 days of this Order.

      Defendants produced black and white photographs in response to Request

No. 2, but Plaintiff requested color copies. Defendants shall inform Plaintiff of the

cost of producing color copies of the photographs requested within 7 days of this

Order, to the extent they exist in color. Upon payment of that fee by Plaintiff,

Defendants shall produce the color copies to Plaintiff within 7 days.

      Plaintiff’s motion to compel Request No. 3 is GRANTED and Defendants

shall respond to Request No. 3, as it seeks relevant information regarding the

identify of potential persons with knowledge.

             3.    Plaintiff’s motion to compel responses to first, second and
                   third interrogatories (DE 65)

      Plaintiff asserts that he served separate sets of interrogatories on each of the

three Defendants on August 27, 2018. (DE 65; see also DE 55 at 3-8.) According

to Plaintiff’s December 3, 2018 declarations, to which he attaches each

Defendant’s interrogatory responses, Defendants served late responses to the

interrogatories on November 13, 2018 (which I note is the same date that

Defendants’ single response brief was filed). (DEs 74, 75, 76.) However, Plaintiff
                                         10
 
complains that Defendant Furst failed to sign his responses under oath, and that the

responses are otherwise deficient for several reasons. (Id.) Defendants respond

only that “[u]ltimately, interrogatories have been answered” and “[t]here is nothing

left to compel[,]” not otherwise addressing the issue of whether Defendant Furst’s

answers have been properly executed as required by Rule 33(b)(3). (DE 71 at 2.)

      Defendant Furst is ORDERED to re-submit properly sworn interrogatory

responses within 14 days of this Order.

      Because Defendants’ interrogatory responses are late, they have waived all

objections. Fed. R. Civ. P. 33(b)(4) ); see also Carfagno v. Jackson Nat’l Life Ins.

Co., No. 5:99-CV-118, 2001 WL 34059032, at *1-2 (W.D. Mich. Feb. 13, 2001)

(“Th[e] rule [that failure to object to discovery requests within the thirty days

provided by Rules 33 and 34 constitutes a waiver of any objections] applies with

equal force to all objections, including those based on attorney-client privilege or

attorney work product.”) (internal quotation marks and citations omitted); see also

Hennigan v. General Elec. Co., No. 09-11912, 2011 WL 13214444, at *3 (E.D.

Mich. June 1, 2011) (“Under Fed. R. Civ. P. 34(b), any objection to a request to

produce, including an objection based on a claim of privilege, must be made within

30 days of service of the request to produce.”) (citation omitted). However, only

Defendant Thomas asserts an objection to the interrogatories, and then only as to




                                          11
 
Interrogatory No. 1. That objection is stricken. In light of this, Defendant Thomas

should amend his response, if necessary, by way of supplementation.

      Defendants have otherwise sufficiently answered the interrogatories.

Although Plaintiff is unhappy with responses such as “I don’t recall,” such a sworn

response is not improper, if accurate. However, Defendants will be bound by those

sworn responses. Further, Plaintiff complains that Defendants Furst and Thomas

did not attach a copy of the radio log in response to Interrogatory No. 5 to each of

them, and that Defendant Ellis did not attach a copy of the dispatch log in response

to Interrogatory No. 6. (DEs 74, 75, 76.) However, while a party has the option of

producing business records when the answer to an interrogatory may be

determined by examining those records, Fed. R. Civ. P. 33(d), a party cannot be

compelled to produce such records in response to an interrogatory. Rather, a

request for documents is proper pursuant to Fed. R. Civ. P. 34.

      Finally, I decline to award costs as requested by Plaintiff in DEs 58 and 60.

Pursuant to Federal Rule of Civil Procedure 37, if a motion to compel is granted in

part and denied in part, the Court may apportion reasonable expenses for the

motion. It does not have to. Here, both sides’ positions were substantially justified

and required rulings from the Court. In addition, neither party fully prevailed. As

such, an award of costs in this matter would neither be appropriate, nor just.

IV.   Conclusion


                                         12
 
      Accordingly, for the reasons set forth above, Plaintiff’s motions to compel

(DEs 58, 60, 65) are GRANTED IN PART AND DENIED IN PART.

      IT IS SO ORDERED.


Dated: February 27, 2019               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on February 27, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         13
 
